ORDER

PER CURIAM.
Leon Lesmeister (Movant) appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after a limited evidentiary hearing. A jury found Movant guilty of two counts of statutory sodomy in the second degree in violation of Section 566.064 RSMo (2000). The trial court sentenced Movant to a term of five years imprisonment on each count, to be served consecutively. Movant filed a direct appeal, which we affirmed. State v. Lesmeister, 75 S.W.3d 787 (Mo.App. E.D. 2002). Movant now contends he was denied effective assistance of counsel because his trial counsel failed to adduce specific testimony from defense witnesses.
We have reviewed the record on appeal and the briefs of the parties and find the motion court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).